                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL                                  JS-6
 Case No.       EDCV 18-1718 JGB (SPx)                              Date April 4, 2019
 Title Rolloco Holdings, Inc. et al. v. VLP Capital, Inc. et al.


 Present: The Honorable         JESUS G. BERNAL, UNITED STATES DISTRICT JUDGE


               MAYNOR GALVEZ                                         Not Reported
                 Deputy Clerk                                       Court Reporter


    Attorney(s) Present for Plaintiff(s):                Attorney(s) Present for Defendant(s):
                 None Present                                        None Present

 Proceedings:      Order (1) GRANTING IN PART Defendants’ Motions to Dismiss (Dkt.
                   Nos. 40, 41, 42, 49); (2) REMANDING the Case to the Riverside
                   Superior Court; and (3) VACATING the April 8, 2019 Hearing (IN
                   CHAMBERS)

        Before the Court are four motions to dismiss Plaintiffs’ Second Amended Complaint: one
filed by Defendant R2H, LLC (“R2H”) (“R2H MTD,” Dkt. No. 40); one filed by Defendants
Desert Dunes, LLC (“DD LLC”) and Robert Hensler (collectively, “Desert Dunes
Defendants”) (“DD MTD,” Dkt. No. 41); one filed by Defendants BTC Developments, Inc.
(“BTC”) (formerly known as VLP Capital, Inc., a California Corporation (“VLP CA”)), VLP
Capital, Inc., a Nevada Corporation (“VLP NV”), VLP Management, Ltd. (“VLP Mgmt”), LJ
Acquisitions, LLC (“LJ”), M.A.N. Holdings, LLC (“M.A.N.”), CV Land Company, LLC
(“CV Land Co.”), GMS Developments, LLC (“GMS”), Desert Dunes Management, LLC
(“DD Mgmt”), DDGC Holdings, Ltd. (“DDGC Holdings”), DDGC Operations, Ltd.
(“DDGC Ops”), Desert Dunes Condos, LP (“DD Condos”), Glen Brayshaw, Michael Nyhuis,
and Sean Runnels (collectively, “BTC Defendants”) (“BTC MTD,” Dkt. No. 42); and one filed
by Gene O’Brien (“O’Brien MTD,” Dkt. No. 49) (collectively, “Motions”). The Court
determines the Motions are appropriate for resolution without a hearing. See Fed. R. Civ. P. 78;
L.R. 7-15. After considering the papers filed in support of and in opposition to the Motions, the
Court GRANTS IN PART the Motions. The hearing set for April 8, 2019 is VACATED.

                             I. PROCEDURAL BACKGROUND

       On July 2, 2018, Plaintiffs Rolloco Holdings, Inc., Cathy Rollo, and Tony Rollo
(“Plaintiffs”) commenced this action by filing a complaint in the California Superior Court for

 Page 1 of 8                       CIVIL MINUTES—GENERAL                 Initials of Deputy Clerk MG
the County of Riverside. (“Complaint,” Dkt. No. 1-1.) The action was removed to this Court on
August 16, 2018. (See Notice of Removal, Dkt. No. 1.) On August 30, 2018, Plaintiffs moved for
a preliminary injunction prohibiting R2H from selling the property that was the subject of
Plaintiffs’ Complaint in foreclosure. (“PI Motion,” Dkt. No. 15.) The Court denied the PI
Motion on September 6, 2018. (“PI Order,” Dkt. No. 27.)

        On October 8, 2018, Plaintiffs filed a First Amended Complaint. (“FAC,” Dkt. No. 37.)
Shortly thereafter, they filed a Second Amended Complaint containing twenty-seven causes of
action.1 (“SAC,” Dkt. No. 39.)

        On November 15, 2018, R2H,2 the Desert Dunes Defendants, and the BTC Defendants
filed their MTDs. The Desert Dunes Defendants’ MTD was accompanied by a memorandum of
points and authorities. (“DD Memo,” Dkt. No 41-1.) On November 29, 2018, O’Brien filed his
MTD, along with a memorandum of points and authorities. (“O’Brien Memo,” Dkt. No. 49-1.)

          Plaintiffs filed oppositions to the MTDs on January 7, 2019. (“R2H MTD Opp.,” Dkt.
No. 53; “DD MTD Opp.,” Dkt. No. 54; “BTC MTD Opp.,” Dkt. No. 55; “O’Brien MTD
Opp.,” Dkt. No. 57; collectively, “Oppositions.”) On January 14, 2019, R2H, the Desert Dunes
Defendants, and the BTC Defendants filed replies in support of their respective MTDs. (“R2H
Reply,” Dkt. No. 62; “DD Reply,” Dkt. No. 60; “BTC Reply,” Dkt. No. 61.) On the same day,
O’Brien submitted a declaration explaining that his attorney “ha[d] suffered a medical event that
. . . prevent[ed] him from preparing [O’Brien’s] reply,” and that O’Brien “therefore prepared
th[e] Declaration in response to Plaintiff’s Opposition to [O’Brien’s] Motion to Dismiss.”
(“O’Brien Decl.,” Dkt. No. 59 ¶ 2.)

//
//
//

        1
           Those causes of action are 1) violation of §10(b)-5 of the Securities Exchange Act of
1934 and Corporations Code §25400; 2) fraud; 3) intentional misrepresentation; 4) negligent
misrepresentation; 5) breach of fiduciary duty; 6) aiding and abetting fraud; 7) aiding and abetting
intentional misrepresentation; 8) aiding and abetting negligent misrepresentation; 9) aiding and
abetting breach of fiduciary duty; 10) breach of contract; 11) breach of the implied covenant of
good faith and fair dealing; 12) fraudulent inducement; 13) negligence; 14) conversion; 15) unjust
enrichment; 16) accounting; 17) fraudulent transfer – 11 U.S.C. §§ 544 and 550 and Civil Code
§§ 3439.04(a) and 3439.05; 18) violation of Corporations Code § 25110; 19) breach of fiduciary
duty – Corporations Code §§ 309 and 316; 20) violation of § 202(a)(11) the Investment Advisers
Act of 1940 and Corporations Code § 25230; 21) violation of 15 U.S.C. § 78a, et seq. and
Corporations Code § 25210; 22) violation of Corporations Code § 310; 23) control person
liability – Corporations Code § 25504; 24) constructive trust; 25) violation of Government Code
§ 66473; 26) declaratory relief; and 27) injunctive relief. (SAC.)
        2
         R2H filed a supplement to its MTD on November 16, 2018. (“R2H MTD Supp.,” Dkt.
No. 46) to include the declaration of Gayathiri Shanmuganatha (Dkt. No. 46-1).

 Page 2 of 8                       CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk MG
                                II. FACTUAL ALLEGATIONS

        Plaintiffs’ allegations arise, in sum, from a series of transactions made by VLP CA
subsequent to Plaintiffs’ investment in that company. Plaintiffs claim that, in July 2012, they
purchased 100% of the outstanding shares of VLP CA in exchange for consideration of a payment
of $1.39 million, in addition to previously made loans, amounting to a total transfer of
approximately $2.8 million to VLP CA. (SAC ¶ 1.) In March 2013, VLP CA purchased 471
acres of undeveloped real property from PulteGroup, Inc. (the “Pulte Land”). (Id. ¶ 5.) On
February 26, 2015, VLP CA, through the actions of Defendants Brayshaw, Nyhuis, and Runnels,
members of VLP CA’s board of directors, conveyed 301 acres of the Pulte Land (the “North
Section”) to GMS. (Id. ¶ 7.) Plaintiffs claim that this transfer was improper, as it was made
without their approval and for no consideration. (Id. ¶¶ 6, 15.) Also on February 26, 2015,
Brayshaw, Nyhuis, Runnels, John Hensler, and Robert Hensler issued a Deed of Trust in the
amount of $4.85 million to R2H on the North Section. (Id. ¶ 11.) Plaintiffs claim that, at the
time of the February 26, 2015 issuance of the Deed of Trust to R2H, controlling members of
R2H had actual knowledge that the transfer of the North Section from VLP to GMS was
unlawful and, consequently, that GMS was not a bona fide purchaser. (Id. ¶¶ 16–18.)

       The above facts and allegations were the subject of a lawsuit filed in this Court on
November 19, 2016, which raised nearly identical claims to those presented here3 and which was
dismissed with prejudice, against all defendants,4 on Plaintiffs’ motion of March 21, 2018.
Rolloco Holdings, Inc. et al. v. VLP Capital Inc. et al., EDCV-16-2334-JGB (C.D. Cal. March 21,
2018) (the “2016 Lawsuit.”) Plaintiffs’ voluntary dismissal, with prejudice, of the 2016 Lawsuit

        3
         The 2016 Lawsuit involved the following claims: 1) violation of § 10(b)-5 of the
Securities Exchange Act of 1934 and California Corporations Code § 25400; 2) fraud; 3)
intentional misrepresentation; 4) negligent misrepresentation; 5) breach of contract; 6) breach of
the implied covenant of good faith and fair dealing; 7) negligence; 8) conversion; 9) professional
negligence; 10) breach of fiduciary duty; 11) negligent infliction of emotional distress; 12) unjust
enrichment; 13) fraudulent transfer – 11 U.S.C. §§ 544 and 550 and California Civil Code §§
3439.04(a) and 3439.05; 14) violation of California Corporations Code § 25110; 15) breach of
fiduciary duty – Corporation Code §§ 309 and 316; (16) violation of § 202(a)(11) of the
Investment Advisers Act of 1940 and California Corporations Code § 25230; (17) violation of 15
U.S.C. § 78a, et seq. and California Corporations Code § 25210; 18) violation of California
Corporations Code § 310; 19) control person liability – 15 U.S.C. § 78t(a) and California
Corporations Code § 25504; 20) accounting; 21) declaratory relief; and 22) injunctive relief.
(“2016 Complaint,” 2016 Lawsuit Dkt. No. 1.)
        4
        Plaintiffs named the following defendants in the 2016 Lawsuit: VLP CA; VLP NV;
Vanguard Leisure Properties Real Estate Investment Trust (“Vanguard”); VLP LLC; VLP
Mgmt; DD Mgmt; DDGC Holdings; DDGC Ops; DD Condos; California East Coast Regional
Center, LLC; USCIS Regional Center; GMS; California Foreign Investment and Immigration
Center, LLC (“CFIIC”); AMAG; R2H; RBMC; Glen Brayshaw; Michael Nyhuis; Sean
Runnels; and Gene O’Brien (“2016 Defendants”). (2016 Complaint.)


 Page 3 of 8                       CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
followed its resolution through a settlement agreement between Plaintiffs and several of the
named Defendants. (“Settlement Agreement” or “Agreement,” Dkt. No. 39-1 at 1–155;
“Notice of Voluntary Dismissal with Prejudice,” 2016 Lawsuit Dkt. No. 52.) Pursuant to the
terms of the Settlement Agreement, GMS agreed to issue a subordinated promissory note to
Rolloco Holdings in the value of $2,560,000. (Settlement Agreement ¶ 5(b).) That promissory
note would be secured by a Deed of Trust against the North Section of the Pulte Land, which
Plaintiffs agreed would be recorded as a third junior lien, expressly subordinated to liens securing
senior loans issued by R2H in the total value of $6,600,000. (Id.) The parties to the Settlement
Agreement, which did not include R2H, agreed to resolve any and all claims arising from the
2016 Lawsuit and release from liability for those claims the parties who executed the Agreement
and all 2016 Defendants as well as, inter alia, their owners, agents, stockholders, directors,
officers, and creditors. (Id. ¶ 6.)

         On April 24, 2018, following GMS’s default in required payments, first-position
lienholder R2H recorded two notices of default, which it replaced with two additional notices of
default on May 11, 2018. (SAC ¶¶ 26–27; “Notices of Default,” Dkt. No. 39-1 at 53–70.) GMS
failed to become current on its obligations subsequent to the Notice of Default. (SAC ¶ 28.)
Plaintiffs allege that the settling Defendants fraudulently misrepresented that there were not
delinquent on payments owed under the Deed of Trust at the time they entered into the
Settlement Agreement. (Id. ¶ 29.)

                         III. REQUESTS FOR JUDICIAL NOTICE

       The BTC Defendants, O’Brien, and Plaintiffs filed requests for judicial notice. (“BTC
RJN,” Dkt. No. 43; “O’Brien RJN,” Dkt. No. 49-2; “Plaintiffs’ RJN,” Dkt. No. 56.) The BTC
Defendants and O’Brien request that the Court take notice of the 2016 Complaint, the Notice of
Voluntary Dismissal with Prejudice from the 2016 Lawsuit, and a Notice of Voluntary Dismissal
without Prejudice filed by Plaintiffs prior to the Notice of Voluntary Dismissal with Prejudice.
(BTC RJN at 2–3; O’Brien RJN at 2.) Courts “may take judicial notice of court filings and other
matters of public record.” Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n. 6
(9th Cir. 2006). The Court therefore takes judicial notice of the 2016 Complaint and the Notice
of Voluntary Dismissal with Prejudice. Because the Court does not rely on the Notice of
Voluntary Dismissal without Prejudice, it declines to take judicial notice of it.

       Plaintiffs request that the Court take judicial notice of the SAC in this action. (Plaintiffs’
RJN at 2.) The Court DENIES Plaintiffs’ RJN because records on this Court’s own docket in
this matter are improper subjects of judicial notice.


        5
         Here, because Dkt. No. 39-1 includes multiple exhibits with distinct pagination, the
Court refers to the page numbers contained in the heading generated by the Electronic Case File
(“ECF”) system. Hereinafter, when citing the documents in Dkt. No. 39-1, the Court will refer
to the paragraph numbers or page numbers within each document.


 Page 4 of 8                       CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk MG
                                 IV. MOTIONS TO DISMISS

A. Legal Standard

        All four groups of moving Defendants argue that Plaintiffs’ claims are barred by res
judicata.6 (R2H MTD at 8–11; DD Memo at 11–13; BTC MTD at 8–10; O’Brien Memo at 14–
18.) “The res judicata effect of federal court judgments is a matter of federal law.” Tahoe-Sierra
Pres. Council, Inc. v. Tahoe Reg’l Planning Agency, 322 F.3d 1064, 1077 (9th Cir. 2003)
(internal quotation marks and citations omitted). Res judicata “bars litigation in a subsequent
action of any claims that were raised or could have been raised in the prior action.” Owens v.
Kaiser Found. Health Plan, Inc., 244 F.3d 708, 713 (9th Cir. 2001). The doctrine bars
subsequent claims when there is “(1) an identity of claims, (2) a final judgment on the merits, and
(3) identity or privity between parties.” Id. (quoting Western Radio Servs. Co. v. Glickman, 123
F.3d 1189, 1192 (9th Cir. 1997)).

B. Discussion

        1. Identity of Claims

        First, to determine whether successive actions involve the same claims, the Court looks to
(1) whether rights and interests established in a prior judgment would be destroyed or impaired
by prosecution of a subsequent action; (2) whether substantially the same evidence was presented
in prior and subsequent actions; (3) whether the actions involve infringement of the same right;
and (4) whether the actions arise out of the same transactional nucleus of facts. See Int’l Union
of Operating Engineers-Employers Const. Indus. Pension, Welfare & Training Tr. Funds v. Karr,
994 F.2d 1426, 1429 (9th Cir. 1993). Of these factors, the “central criterion” in determining
whether there is identity of claims is whether the actions arise out of the same transactional
nucleus of facts. Owens, 244 F.3d at 714.

        R2H acknowledges that Plaintiffs allege ten claims against it in the present action that
were not alleged in the 2016 Lawsuit. (R2H MTD at 10.) However, it argues that “these ‘new’
causes of action arise from the same nucleus of facts litigated in the 2016 Lawsuit.” (Id.)
Likewise, the Desert Dunes Defendants maintain that “the claims in this action are virtually
identical to those asserted in the 2016 Action, and all of the allegations arise from the same
nucleus of facts.” (DD Memo at 11.) The BTC Defendants point out that, “[o]f the twenty-
seven causes of action alleged in this case, twenty claims are identical to those alleged in the 2016
Action[,]” while the remaining claims “are also based upon the same set of operative facts.”
(BTC MTD at 10–11.) O’Brien advances similar arguments. (See O’Brien Memo at 14–17.)

        Plaintiffs respond to R2H by pointing out that they allege many new causes of action
against R2H in the present action. (R2H Opp. at 14.) However, they do not address R2H’s

        6
       Because the Court decides the Motions on res judicata grounds, it does not consider
Defendants’ other arguments for dismissal.

 Page 5 of 8                       CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
contention that these “new” claims derive from the same nucleus of facts. Plaintiffs also
emphasize that they did not bring a claim for fraudulent inducement in the 2016 Lawsuit nor
could they have because the claim is based on the allegation that Defendants fraudulently
induced Plaintiffs to enter into the Settlement Agreement in 2018. (Id.) Plaintiffs’ Oppositions
to the remaining Motions address only the fact that the fraudulent inducement claim could not
have been brought in the 2016 Action. (See DD Opp. at 17; BTC Opp. at 12; O’Brien Opp. at
12.)

        The Court agrees with Defendants that all of Plaintiffs’ claims – except the fraudulent
inducement claim – arise out of the same nucleus of facts and involve infringement of the same
rights as the claims brought in the 2016 Lawsuit. See Owens, 244 F.3d at 713. Moreover,
Defendants’ rights under the Settlement Agreement would be destroyed if Plaintiffs were
permitted to bring substantially the same claims in this action. See id. Finally, if the claims other
than fraudulent inducement moved forward, they would be supported by the same evidence at
issue in the 2016 Lawsuit. See id. The Court therefore finds that Plaintiffs’ current claims – with
the exception of the fraudulent inducement claim – are the same as the claims brought in the
2016 Lawsuit for the purposes of res judicata.

        2. Final Judgment on the Merits

        The moving Defendants argue that Plaintiffs’ dismissal of the 2016 Lawsuit with
prejudice constituted a final judgment on the merits. (R2H MTD at 10 (citing Stewart v. U.S.
Bancorp, 297 F.3d 953, 956 (9th Cir. 2002); Paganis v. Blonstein, 3 F.3d 1067, 1071 (7th Cir.
1993); Editora Musical Musart S.A. de C.V. v. Azteca Intl. Corp., 2012 WL 13008433, at *5
(C.D. Cal. Mar. 23, 2012)); see also DD Memo at 12; MTC MTD at 9–10; O’Brien Memo at 17–
18.) Plaintiffs do not argue otherwise.7 Based on the authority cited by the moving Defendants,
the Court concludes that the 2016 Lawsuit resulted in a final judgment on the merits.

        3. Identity or Privity Between Parties

       Here, Plaintiffs are undisputedly identical to the plaintiffs in the 2016 Lawsuit. Many of
the Defendants in this action were also named in the 2016 Lawsuit. Plaintiffs do not dispute that

        7
          Plaintiffs contend that “the gravamen of the 2018 Action is that Plaintiffs seek a judicial
determination that the Settlement Agreement is null and void, and therefore allege a cause of
action for Fraudulent Inducement.” (DD Opp. at 17; R2H Opp. at 14; BTC Opp. at 12; O’Brien
MTD at 12.) Plaintiffs do not argue that such a determination would have any effect on the
finality of the 2016 judgment for purposes of res judicata. Nor is the Court aware of any authority
allowing it to rescind the settlement agreement, vacate the prior judgment sua sponte, and permit
Plaintiffs to proceed with their claims at this time. The Court notes that “[t]he proper vehicle
for setting aside a judgment is Federal Rule of Civil Procedure 60, which permits a court to
relieve a party from a final judgment or order.” Zone Sports Ctr. Inc. LLC v. Red Head, Inc.,
2013 WL 2252016, at *6 (N.D. Cal. May 22, 2013).


 Page 6 of 8                       CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
this criterion is satisfied as to those Defendants. The Court therefore finds that all claims, except
the fraudulent inducement claim, against the following Defendants are barred by claim
preclusion: VLP CA; VLP NV; VLP Capital, LLC (“VLP LLC”); VLP Mgmt; GMS; R2H; DD
Mgmt; DDGC Holdings; DDGC Ops; DD Condos; AMAG, Inc. (“AMAG”); Richard Bilos
Medical Corporation (“RBMC”); Glen Brayshaw; Michael Nyhuis; Sean Runnels; and Gene
O’Brien. (Cf. SAC at 1–2, with 2016 Complaint at 1–2.)

        The question remaining is whether the Defendants in this action who were not named as
defendants in the 2016 Lawsuit8 are in privity with the 2016 Defendants. For the purposes of res
judicata, privity of parties may exist either where litigants are identical or where there is
“substantial identity” between parties – i.e., where there is sufficient commonality of interest.
Tahoe-Sierra Pres. Council, Inc. v. Tahoe Reg’l Planning Agency, 322 F.3d 1064, 1081 (9th Cir.
2003). The Desert Dunes Defendants argue that they are in privity with GMS and R2H, “the
two entities Plaintiffs claim DD/Hensler controlled[.]” (DD Memo at 12.) Specifically, they
point out that “the SAC makes clear that Desert Dunes and Mr. Hensler share a commonality of
interests, as Plaintiffs repeatedly allege that Mr. Hensler controls both Desert Dunes and R2H,
and Desert Dunes controls GMS.” (Id. at 13.)

        Plaintiffs counter that the issue of privity is “a question of fact that has not been
determined.” (DD Opp. at 16 (citing Crane Boom Life Guard Co. v. Saf-T-Boom Corp., 362
F.2d 317 (8th Cir. 1966), cert. denied, 386 U.S. 908 (1967)).) However, Ninth Circuit courts
regularly rely on allegations in the complaint to determine whether privity exists between former
and current defendants. See, e.g., In re JNC Companies, 996 F.2d 1225 (9th Cir. 1993)
(unpublished) (concluding that identical allegations against two sets of defendants
“demonstrate[d] that the claims asserted against [one set of defendants] [were] sufficiently
similar to the claims against [defendant in the later action] to support a finding of privity for the
purposes of claim preclusion”); Drake v. Niello Co., 2018 WL 1256762, at *7 (E.D. Cal. Mar. 12,
2018), report and recommendation adopted, 2018 WL 3031588 (E.D. Cal. Apr. 12, 2018)
(“[P]laintiff’s allegations demonstrate that the [defendant] entities are in privity and the claims
against the defendants involve the same vehicle and transaction.”); Macklin v. Hollingsworth,
2014 WL 4417770, at *14 (E.D. Cal. Sept. 8, 2014), report and recommendation adopted, 2014
WL 7399214 (E.D. Cal. Dec. 29, 2014) (finding that plaintiff’s allegation of an agency
relationship between former defendant and current defendant was sufficient to show privity).
Plaintiffs do not argue that privity is lacking between the Defendants who were not parties to the
2016 Lawsuit and the 2016 Defendants.

      In the SAC, Plaintiffs allege that R2H is the alter ego of DD LLC (SAC ¶¶ 11, 16) and
GMS is the alter ego of Brayshaw, Nyhuis, Runnels, John Hensler, and Robert Hensler (id. at

        8
         Those Defendants are BTC, LJ, M.A.N., CV Land Co., DD LLC, John Hensler, and
Robert Hensler. (Cf. SAC at 1–2, with 2016 Complaint at 1–2.) Of these, BTC, LJ, M.A.N., and
CV Land Co. are among the BTC Defendants. (See BTC MTD.) DD LLC and Robert Hensler
are the Desert Dunes Defendants. (See DD MTD.) John Hensler is not among the moving
Defendants because he was not served. (DD Memo at 1 n. 1.)

 Page 7 of 8                       CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
39). This Court has previously found claims barred by res judicata based on allegations of alter
ego status. See IMP Int’l, Inc. v. Zibo Zhongshi Green Biotech Co., 2015 WL 13357602, at *4–5
(C.D. Cal. Mar. 20, 2015) (collecting cases). Plaintiffs further maintain that “each Defendant
was the agent of the others in connection with all activities referenced in this Complaint and each
is responsible for the activities of the others.” (Id. ¶ 70.) Thus, because many of the current
Defendants were also named in the 2016 Lawsuit, Plaintiffs necessarily allege that DD LLC,
Robert Hensler, BTC, LJ, M.A.N., and CV Land Co. were agents of several of the 2016
Defendants. “The alleged existence of an agency relationship is sufficient to show privity
between . . . two defendants for purposes of claim preclusion.” Macklin, 2014 WL 4417770, at
*14 (citing Adams v. Cal. Dep’t of Health Servs., 487 F.3d 684, 691–92 (9th Cir.2007)). Due to
Plaintiffs’ allegations of alter ego status and agency relationships, and because Plaintiffs advance
no arguments against a finding of privity, the Court concludes that DD LLC, Robert Hensler,
BTC, LJ, M.A.N., and CV Land Co. are in privity with defendants in the 2016 Lawsuit.

        In summary, the Court determines that Plaintiffs’ claims, except the fraudulent
inducement claim, are barred by res judicata as to all Defendants. The fraudulent inducement
claim is not barred under the doctrine of claim preclusion as it was not and could not have been
raised in the 2016 Lawsuit. Consequently, the first through tenth and thirteenth through twenty-
seventh claims are DISMISSED WITH PREJUDICE.

        Federal question jurisdiction was the only basis of original jurisdiction asserted by the
removing Defendants. (See Notice of Removal.) Because the Court dismisses Plaintiffs’ federal
law claims, it has discretion whether to retain supplemental jurisdiction over the remaining state
law claim.9 See 28 U.S.C.S. § 1367(c)(3). The Court declines to exercise supplemental
jurisdiction. Plaintiffs’ fraudulent inducement claim is therefore REMANDED to state court.

                                      4.    CONCLUSION

        For the foregoing reasons, the Court GRANTS IN PART Defendants’ Motions,
DISMISSES WITH PREJUDICE the first through eleventh and thirteenth through twenty-
seventh claims, and REMANDS the remaining claim to the Superior Court for the County of
Riverside for all further proceedings. The hearing set for April 8, 2019 is VACATED. The Clerk
is directed to close the case.

        IT IS SO ORDERED.


        9
          The Court lacks an independent basis of jurisdiction over the validity of the Settlement
Agreement because neither the Agreement nor any order of the Court provides for continued
jurisdiction over disputes relating to the Agreement. See Zone Sports, 2013 WL 2252016, at *6
(“Unless a federal court expressly retains jurisdiction over the enforceability or validity of a
settlement agreement, a federal court cannot entertain an action to enforce or undo a settlement
agreement if that action lacks an independent basis for federal jurisdiction.”). (See generally
Settlement Agreement; 2016 Lawsuit Docket.)

 Page 8 of 8                       CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk MG
